CaSe: 2218-Cr-00232-|\/|HW DOC #Z l Filed: 11/07/18 Page: l Of 6 PAGE|D #Z l

:1"`? F“'F

"" :-E_.A_':~:=?;_s"";""_"‘~w s ___:_

IN THE UNITED sTATEs DISrchr coURT _ F' FE'._ tz¥ t" _ t
FOR THE soUTHERN DISTRICT OF OHIO z ,_ F_
EASTERN DIvIsIoN 2§!5 2~‘0¥ -`! AH = _;:

1;-;_~;11`¢.\__ z;_;f_;__'iil;_`i

CASE NO= f-:;:-m'at.as r:::~)_ z__ cas

: 1_~:;=>3`§. [}1"!. C£tl\i,;MHUS

UNITED sTArEs or AMERICA -. JUDGE WATSON
2 . _i _
Plainaff, ; 2¢18€1' 232
vs. : The Charge: 26 U.S.C. § 7212(a)

Corrupt Ende_avor to Obstruct of Impede
the Due Administration of the lnternal

MARCUS D. DUNN, Esq. : Revenue Laws
Defendant.
MM

The United States Attorney for the Southern District of Ohio charges that:
Introduction

At times relevant to this Inforrnation:

l. Defendant MARCUS DUNN Was a resident in the Southern District of Ohio.

2_ MARCUS DUNN was an attorney licensed to practice law in the State of Ohio. From
the late 1990’s to 2016, DUNN practiced law at Law Firm A, a small five-person limited liability
company located in Columbus, Ohio.

3. Since 2007 through at least 2015, the attorneys at Law Fi_rm A, including DUNN,
provided legal services to Dr. Kevin B. Lal<e, and his many entities, primarily relating to his
operation of a medical clinic located at 2912 South I-Iigh Street, Columbus, Ohio known as
Columbus Southern Medical Clinic (“Columbus Southern”). Law Firm A operated as a small
firm With both Partners A & B as well as DUNN as the firrn's partners while Associate B was the

only associate Attorneys at Law Firm A were the main group of lawyers providing legal

CaSe: 2218-CI’-00232-|\/|HW DOC #Z l Filed: 11/07/18 Page: 2 Of 6 PAGE|D #Z 2

services to Dr. Lake. MARCUS DUNN was in charge of taxation issues, Partner B handled
health care law issues, Associate B handled civil litigation, and Partner A was Dr. Lakc's main
advisor and counselor.

4. ln_2008, DUNN specifically advised Dr. Lake on “limelight diminishing strategies” so
as to keep Dr. Lake out of the “limelight” with regard to his entities.

5. The lnternal Revenue Service (“IRS”) Was an agency of the United States Department of
the Treasury responsible for enforcing and administering the tax laws of the United States,
including collecting taxes owed to the United States.

6. Dr. Lal<e filed false Forms `1120 with the IRS for tax years 2007 and 2008 for the
following entities, as to which the tax liability Was substantially understated:

a. Advisors Capital Management, LLC, for the 2007 tax year.

b. CSMC Group, LLC, for the 2008 tax year.

c. Columbus Southem Medical Group, LLC, for the 2008 tax year.
d. Dr. North, LLC, for the 2008 tax year.

7. The returns for these Lake entities Were subsequently audited in calendar year 2009 and
2010 and numerous deductions were disallowed Notably, one recurring set of large deductions
disallowed on these returns Were false equipment purchases deducted as Section 179 accelerated
depreciation expenses

8. Beginning on or about January 2010 and continuing through June 16, 2015, in the
Southem District of Ohio and elsewhere, DUNN did corruptly endeavor to obstruct and impede
the due administration of the lnternal Revenue laws in the course of a civil audit and other IRS
proceedings of which he had knowledge by making misleading misrepresentations to lRS

Revenue Agents, and IRS attorneys by the following means:

CaSe: 2218-CI’-00232-|\/|HW DOC #Z l Filed: 11/07/18 Page: 3 Of 6 PAGE|D #Z 3

a. DUNN was the primary contact for the Revenue Agent (“RA”) auditing the
returns_ DUNN knowingly provided to the RA documentation or agreements
that he was requested and required to provide by the IRS. The documents and
agreements were provided to DUNN by or on behalf of Dr. Lal<e for DUNN
to give to the IRS and Which Were self-serving to Dr. Lake, not arms-length,
and materially false. For example, DUNN provided the RA With “bills of
sale” to show that the deductions for the entities’ purchases of equipment Were
supported by contracts Yet during this same time frame, DUNN, at Dr.
Lake’s request and direction, participated With Dr. Lalce in creating similar
“bills of sale” for 2010 between Dr. Lake entities that reflected a significant
inflated value for the same equipment Those agreements falsely inflated the
value of the so-called equipment to $24,000,000, an amount DUNN knew to
be false.\

b. At the time DUNN submitted the inflated “bills of sale” to the IRS RA during
the audit in support of` the inflated depreciation deductions, he had provided
contrary information to others regarding the true value of the equipment
Notably, DUNN had claimed to third parties that the value of the equipment at
Colurnbus Southern was of significantly lower value than as was stated to the
RA during the audit.

c. AHer the IRS continued to disallow the depreciation deductions for three of
the audited entities, DUNN filed petitions in United States 'I`ax Court in 2011
at the request of Dr. Lake, so as to continue the dispute over the deductions,

and in order to postpone any judgment pending Dr. Lake’s efforts to sell the

CaSe: 2218-CI’-00232-|\/|HW DOC #Z l Filed: 11/07/18 Page: 4 Of 6 PAGE|D #Z 4

stock in the entities that owned the medical clinic to the employees in an
Employee Stock Ownership Plan (“ESOP”) transaction DUNN was assisting
Dr. Lake with the ESOP transaction

d. In June 2013, lRS Chief Counsel (“Chief Counsel” was assigned the Tax
Court case and asked DUNN for the supporting documents related to the
inflated depreciation expense deductions DUNN provided Chief Counsel
With the same equipment inventory listing that DUNN had earlier provided to
third parties When he informed those others that the equipment was of a
significantly lower value than that indicated by the depreciation deductions

e. When Chief Counsel attempted to gather information about Dr. Lake’s
involvement in the audited entities on the eve of trial, DUNN falsely denied
that Dr. Lake ran the day-to-day activities of the audited entities, and falsely
denied even that he Was acting as an attorney for Dr. Lake, individually. The
IRS and DUNN, with Dr. Lake consent, agreed to settle the three cases in Tax
Court.

f`. On February 7, 2014, Dr. Lal<e and DUNN agreed the audited entities of Dr.
Lake had inappropriater taken various deductions on three of the Forms 1120

and agreed to the following tax deficiencies, including the substantial

understatement penalty:

1. Columbus Southern Medical Group, LLC 2008 $193,645,20
2_ CSMC Group, LLC 2008 $302,912.00
3. Dr. North, LLC 2008 5112,026.00

TOTAL $608,5 83 .20

CaSe: 2218-CI’-00232-|\/|HW DOC #Z l Filed: 11/07/18 Page: 5 Of 6 PAGE|D #Z 5

g_ The tax loss, excluding interest and penalties, was $507,128.00
9. After settlement of the Tax Court proceedings, the case was transferred to the IRS
Collection Division. On September 9, 2014, DUNN was contacted by an IRS Revenue Officer
(“RO”). DUNN misled the IRS RO, by telling her the following regarding Columbus Southern
Medical Group, LLC and Dr. North, LLC:
a. They were closed;
b. That he had no idea who the officers of the entities were;
c. The entities had no assets;
d. A Form 433-B, Collection Information Statement for Businesses, would be all
“zeroes;” and
e. He did not know where the entities banked.
10. Relying at least partially on DUNN’s statements, the IRS RO requested closure of
the collection cases because she believed the entities were defimct with no assets
11. DUNN’s statements to the IRS RO attempting to collect the tax due and owing
were knowingly false and purposely misleading At the time he was communicating with the RO
and indicating that the tax liabilities of these entities were uncollectable, DUNN knew that the
tax liabilities of these entities had become the responsibility (by merger and acquisition) of a
subsidiary of CSMCG, Inc. through the ESOP, which DUNN assisted Dr. Lake in creating and
implementing All while undergoing audit and tax court litigation, DUNN knew that the entities
(and respective tax liabilities) were merging with one another and DUNN and several other
professionals were instrumental in the creation of the ESOP at all stages, and the tax liabilities

were specifically disc_ussed.

CaSe: 2218-CI’-00232-|\/|HW DOC #Z l Filed: 11/07/18 Page: 6 Of 6 PAGE|D #Z 6

12_ The tax liabilities went unpaid after DUNN’s statements
13. Only after Dr. Lake pleaded guilty to violating federal law in February 2017 were
these outstanding tax liabilities paid out of funds that were seized by the government

All in violation of 26 United States Code § 7212(a)

BENJAMIN C. GLASSMAN
Acting United States Attorney

was

CARL F. BROOKER ¢ l
RICHARD M. ROLWING

Trial Attomeys, CESN

Tax Division, U.S. Dept. of Justice
Carl.F. Brooker@usdoj .gov
Richard.M.Rolwing@usdoj . gov
(614) 255-1638

